In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                                __________________

                                NO. 09-21-00110-CR
                                __________________


                             IN RE DARRELL LEWIS

__________________________________________________________________

                          Original Proceeding
             163rd District Court of Orange County, Texas
                      Trial Cause No. A190682-R
__________________________________________________________________

                           MEMORANDUM OPINION

      In a petition for a writ of mandamus, Darrell Lewis asks this Court to compel

the 163rd District Court of Orange County to rule on a motion for final disposition

that Lewis claims he filed pursuant to the Interstate Agreement on Detainers Act

(IADA). 1 See Tex. Code Crim. Proc. Ann. art. 51.14, art. III. Lewis states that he is




      1
       Relator states that he has filed a motion for final disposition under the IADA,
a motion to dismiss for failure to prosecute, and a petition for a writ of habeas corpus.
However, he does not state whether the motions were filed by counsel, pro se while
he was represented by counsel, or pro se while he was not represented by counsel.

                                           1
currently in federal custody, and he concedes the State had not lodged an official

detainer against him.

      Lewis “has the obligation to provide us with a record showing that a properly

filed motion has awaited disposition for an unreasonable period of time.” Ex parte

Bates, 65 S.W.3d 133, 135 (Tex. App.—Amarillo 2001, orig. proceeding). A relator

must file a certified or sworn copy of every document that is material to his claim

for relief. 2 See Tex. R. App. P. 52.7. Lewis failed to establish that he properly filed

a motion with the trial court that has awaited disposition for an unreasonable length

of time. See Bates, 65 S.W.3d at 136. He also has not shown that the trial court failed

to perform a ministerial act required by the IADA. See generally Tex. Code Crim.

Proc. Ann. art. 51.14, art. III. We deny the petition for a writ of mandamus without

prejudice.

      PETITION DENIED.
                                                            PER CURIAM
Submitted on June 8, 2021
Opinion Delivered June 9, 2021
Do Not Publish

Before Golemon, C.J., Kreger and Johnson, JJ.

      2
        Depending upon the facts, documents that may be material to a complaint
that the trial court allegedly failed to rule on a properly filed motion might include,
without limitation, the indictment or information charging the defendant with an
offense, the docket sheet, an order appointing counsel or allowing pro se
representation, any motion or petition that is the subject of the complaint, any
document that demonstrates how the defendant brought the request for a ruling to
the attention of the trial court, and any document the defendant claims functions as
a detainer under the IADA.
                                             2